

116 S2862 IS: Drought Relief through Innovative Projects Act of 2019
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2862IN THE SENATE OF THE UNITED STATESNovember 14, 2019Ms. Sinema (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of Agriculture to establish a grant program to remove nonnative plant 
 species that contribute to drought conditions, and for other purposes.

	
 1.Short titleThis Act may be cited as the Drought Relief through Innovative Projects Act of 2019 or the DRIP Act of 2019.
		2.Nonnative plant species removal grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a partnership between two or more entities that—
 (A)shall include— (i)at least 1 flood control district; and
 (ii)at least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and
 (B)may include any other entity (such as a nonprofit organization or institution of higher education), as determined by the Secretary.
 (2)Nonnative plant speciesThe term nonnative plant species means a plant species that— (A)is nonnative or alien to an ecosystem; and
 (B)if introduced to that ecosystem, will cause, or is likely to cause, economic harm, environmental harm, or harm to human health.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)EstablishmentThe Secretary shall establish a grant program to award grants, on a competitive basis, to eligible entities—
 (1)to remove nonnative plant species in riparian areas that contribute to drought conditions; (2)to replace those nonnative plant species with native plant species; and
 (3)to maintain and monitor riparian areas in which nonnative plant species have been removed and replaced.
				(c)Applications
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a plan for how the eligible entity will use grant funds to carry out the activities described in paragraphs (1) through (3) of subsection (b);
 (B)a description of the manner in which the eligible entity has carried out the consultation required under paragraph (2); and
 (C)information demonstrating that each native plant species described in subsection (b)(2) will— (i)(I)reduce flood risk;
 (II)improve hydrology and water storage capacities; or (III)reduce fire hazard; and
 (ii)protect and restore rivers and streams and associated riparian habitats, including fish and wildlife resources that are dependent on those habitats.
 (2)ConsultationAn eligible entity seeking a grant under this section shall consult with local stakeholders, including conservation groups, to create the plan described in paragraph (1)(A).
 (d)ReportAn eligible entity that receives a grant under this section shall submit to the Secretary a report at such time, in such manner, and containing such information as the Secretary may require, including information on methodology and outcomes of nonnative plant species removal and replacement efforts.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020 and each fiscal year thereafter.